FILED
                             NOT FOR PUBLICATION                            MAR 01 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIO ORLANDO GOCHES-                             No. 08-73136
MONTANO,
                                                  Agency No. A098-438-059
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Mario Orlando Goches-Montano, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reconsider its underlying decision dismissing as untimely his appeal




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8

U.S.C. § 1252(a). We review for abuse of discretion the BIA’s denial of a motion

to reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We

grant the petition for review.

      The BIA dismissed Goches-Montano’s appeal as untimely without the

benefit of our decision in Irigoyen-Briones v. Holder, 644 F.3d 943, 948 (9th Cir.

2011), which held that the 30-day deadline for filing a notice of appeal with the

BIA is not jurisdictional. We therefore remand for the BIA to reconsider whether,

under the circumstances presented, it will hear the appeal from the IJ’s decision in

this case. See INS v. Ventura, 537 U.S. 12, 16 (2002).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    08-73136